TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00088-CR
                                       NO. 03-14-00408-CR



                                Darius Dontae Lovings, Appellant

                                                 v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
                    NOS. D-1-DC-12-301231 & D-1-DC-12-203247,
            THE HONORABLE JULIE H. KOKUREK, JUDGE PRESIDING



                  ORDER AND MEMORANDUM OPINION


PER CURIAM

                 After the clerk of this Court sent a letter notifying appellant’s court-appointed

counsel, Paul Evans, that the brief in these appeals was overdue, counsel filed a motion requesting

an extension of time to file the brief. We granted the extension, advising counsel that no further

extensions would be granted. To date, the brief has not been tendered for filing and is once

again overdue.

                 We abate this appeal and remand the case to the trial court. The trial court shall

conduct a hearing to determine whether appellant desires to prosecute this appeal and, if so, whether

counsel has abandoned the appeal. See Tex. R. App. P. 38.8(b)(2), (3). The court shall make

appropriate written findings and recommendations. See Tex. R. App. P. 38.8(b)(2), (3). If
necessary, the court shall appoint substitute counsel who will effectively represent appellant in this

appeal. Following the hearing, which shall be transcribed, the trial court shall order the appropriate

supplemental clerk’s and reporter’s records—including all findings and orders—to be prepared and

forwarded to this Court no later than April 10, 2015. See Tex. R. App. P. 38.8(b)(3).

               It is so ordered on this the 13th day of March, 2015.



Before Justices Puryear, Pemberton, and Bourland

Abated and Remanded

Filed: March 13, 2015

Do Not Publish




                                                  2